                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 DERRICK L. HILLS,

        Plaintiff,                                  Case No. 17-10858
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Elizabeth A. Stafford

 JEFFERSON SESSIONS
 and VERA KAYE CUNNINGHAM,

        Defendants.


   OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION [60]


       Derrick Hills filed a pro se civil rights suit in 2017 that challenged the conditions of his

confinement at the Community Treatment Center (“CTC”), a halfway house. (ECF No. 1.) But

after being released from the halfway house, Hills sought to amend his complaint based on a new

retaliation theory. (ECF No. 18.) Magistrate Judge Elizabeth A. Stafford issued a report and

recommendation that Hills improperly amended his complaint and, therefore, the case should be

dismissed as moot. (ECF No. 41, PageID.119.) Soon after, Hills moved to amend his complaint

based on a theory of First Amendment retaliation. (ECF No. 42.) Namely, he alleged that defendant

Vera Kaye Cunningham, an employee at the facility, “forcibly jailed” him in response to the filing

of this lawsuit. (Id.) This Court granted Hills’ motion to amend. (ECF No. 47.) See generally Hills

v. Sessions, No. 17-10858, 2019 WL 668116 (E.D. Mich. Feb. 19, 2019).

       Then, Cunningham moved for summary judgment. (ECF No. 58.) In that motion,

Cunningham attached a “release in full of all claims and rights,” signed by Hills and dated July 31,

2018. (ECF No. 58, PageID.174.) The release states that Hills “forever discharge[d]” the halfway

house and its employees from any claims related to “civil rights violations, constitutional
violations, [and] State or Federal statutes.” (Id.) The language explicitly covered actions that arose

out of his stay at the CTC and the events mentioned in this lawsuit, but not limited to those events.

(Id.) In exchange, the facility agreed to pay $6,000 to Hills. (Id.) So Cunningham argues that the

release signed by Hills means that she cannot be liable for the claim in the amended complaint.

(ECF No. 58.) Hills did not respond to her motion.

        The magistrate judge, in a second report and recommendation, agreed with Cunningham.

(ECF No. 60.) Because the settlement from July 2018 was unambiguous and enforceable as to

Cunningham, no genuine dispute existed regarding the First Amendment retaliation claim, she

wrote. (Id.) The magistrate judge also recommended dismissal of former United States Attorney

General Jefferson Sessions—the other defendant—because the amended complaint did not allege

claims against him and because he had never been served. (Id.)

        In response, Hills only filed a one-sentence objection: “Plaintiff at no time divested his

right to sue for retaliation.” (ECF No. 61.) He made no other objections.

        This Court performs a de novo review of the objected-to portions of a report and

recommendation. See 28 U.S.C. § 636(b); United States v. Curtis, 237 F.3d 598, 603 (6th Cir.

2001). Regarding the other findings, the Court need not and does not take a fresh look. See Thomas

v. Arn, 474 U.S. 140, 150 (1985); Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL

1278044, at *8 (E.D. Mich. Apr. 16, 2012).

        First, the Court adopts the unobjected-to recommendation to dismiss Sessions from this

litigation.

        Second, the Court overrules Hills’ objection and adopts the recommendation to grant

summary judgment for Cunningham. “If the language of the release is unambiguous, it must be

construed as written.” Kellogg Co. v. Sabhlok, 471 F.3d 629, 632 (6th Cir. 2006) (citation omitted).



                                                  2
The July 2018 agreement clearly and unambiguously releases employees of the CTC from any

constitutional claims that Hills had at the time of the lawsuit and thereafter; in exchange, Hills

received $6,000. Cunningham was an employee covered by the agreement, and the amended

complaint alleges a First Amendment violation. Plainly, then, the language of the release protects

Cunningham from the claim in this suit.

       Therefore, Hills’ objection to the report and recommendation is OVERRULED and the

report and recommendation (ECF No. 60) is ADOPTED. Sessions is DISMISSED from the suit

and Cunningham’s unopposed motion for summary judgment is GRANTED. Finally, Hills’

motion for a scheduling order (ECF No. 62) is DENIED AS MOOT. The case is DISMISSED.

       SO ORDERED.

         Dated: January 28, 2020


                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on January 28, 2020.


                                             s/Erica Karhoff
                                             Case Manager to
                                             Honorable Laurie J. Michelson




                                                3
